               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


NELSON OCASIO,                :
                              :
          Plaintiff,          :
                              :        CIVIL ACTION
     v.                       :
                              :        NO. 17-cv-755
MAYOR MICHAEL CIACH, COUNCIL :
PRESIDENT CHRISTINE PETERSON, :
and THE BOROUGH OF UPLAND,    :
                              :
          Defendants.         :

                               ORDER

     AND NOW, this   9th   day of January, 2019 upon consideration

of Defendants’ Motion for Summary Judgment (Doc. No. 21) and

Plaintiff’s Response thereto (Doc. No. 22), and consistent with

this Court’s accompanying Memorandum, Defendant’s Motion is DENIED

in part and GRANTED in part.   It is hereby ORDERED as follows:

     1.   Defendant’s Motion for Summary Judgment is DENIED as to

          the claims against Defendants Ciach and Peterson in

          Counts I and IV of the Complaint.

     2.   Defendant’s Motion for Summary Judgment is GRANTED as to

          the claim against the Borough of Upland in Count IV of

          the Complaint.

                                       BY THE COURT:

                                       s/J. Curtis Joyner
                                       J. CURTIS JOYNER, J.
